             Case 7:20-cv-06645-PMH Document 21 Filed 12/08/20 Page 1 of 2




                                                                                             William K. Wolf
                                                                                     wwolf@rothmanrocco.com

              Application granted. The Stipulation shall be "So
              Ordered" and docketed separately.
                                                       December 7, 2020
              The Clerk of the Court is respectfully directed to
              terminate the pending motion sequence at Doc. 31.


VIA ECF SO ORDERED.

          _______________________
The Hon. Philip   M. Halpern, U.S.D.J., S.D.N.Y.
          PhilipMoynihan
Daniel Patrick  M. HalpernU.S. Courthouse
          United States
500 Pearl Street, RoomDistrict
                         1950 Judge
New York,Dated:
            New York    10007
                  New York, New York
                       December 8, 2020

           Re:      Winston, et al. v. Pine Valley Center for Rehabilitation and Nursing
                    Case No. 20-cv-04006 (PMH, PED)
                    Pine Valley Center, LLC v. Local 670 RWDSU, AFL-CIO
                    Case No. 20-cv-06645 (PMH, PED)


Dear Judge Halpern:

        We are counsel to Plaintiffs Thelma Winston, et al., as Trustees and Fiduciaries
(“Plaintiffs” or the “Trustees”) of the Local 670 Welfare Fund and the Local 670 Pension Fund
(the “Funds”), Plaintiffs in the above-referenced action. We are also counsel to Local 670
RWDSU, AFL-CIO (“Local 670” or the “Union”), Defendant in the second above-referenced
action.1

        We request, on consent, that the Court extend the Union’s time to answer or otherwise
respond from December 8, 2020 to December 18, 2020 by So Ordering the attached Stipulation
Extending Defendant’s Time to Answer or Otherwise Respond. We make this request because
one of my law partners contracted COVID-19, our office is shut down for the moment, and, at
this time we have only limited access to our files. Further, our clients are speaking directly about
a resolution.

1
    By Order dated October 1, 2020, the Court consolidated these two cases into one action.



              ROTHMAN ROCCO LARUFFA LLP • 3 WEST MAIN STREET, SUITE 200 • ELMSFORD, NY 10523
                           TEL 914.478.2801 FAX 914.478.2913        WWW.ROTHMANROCCO.COM
         Case 7:20-cv-06645-PMH Document 21 Filed 12/08/20 Page 2 of 2


                                                                    Rothman Rocco LaRuffa LLP
December 7, 2020
Page |2


       Please do not hesitate to contact me or Dawn J. Lanouette, Esq., counsel to Pine Valley
Center, LLC, if you require additional information. Thank you for your consideration.

                                                    Respectfully submitted,



                                                    William K. Wolf


Encl.
cc:   The Hon. Paul A. Davison, U.S.M.J. (via email)
      Dawn J. Lanouette, Esq., (w/encl.)(via ECF and email)
